DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Note that the examiner may make changes to the title on allowance (MPEP § 1302.01).

The application has been amended as follows: 
1) The title of the application has been changed to:
--TREATMENT OF ALZHEIMER'S DISEASE (AD) WITH AN ALUMINUM SALT--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Any outstanding rejection of claims 8-11, 13 and 17 is hereby withdrawn as moot in response to its cancelation. 
The rejection of claims 1-3, 5-7, 12, 14-16 and 19-21 under 35 U.S.C. 102(a)(1) as being anticipated by Schenk and the rejection of claims 1-3, 5-7, 12, 14-16 and 18-21 under 35 U.S.C. 103 as being unpatentable over Schenk are withdrawn in response to the amendment of the claims to recite that the administered aluminum salt is the single effective ingredient. The instant invention is considered to encompass unexpected results. See, for example, “In Surprise, Placebo, not Aβ Vaccine, Said to Slow Alzheimer’s” (IDS, 03/17/2020) and Schneeberger et al. (J. Prev Alzheimers Dis. 2015; IDS, 03/17/2020). Therefore, the claims are considered novel and unobvious over the prior art. 
The obviousness-type double patenting rejections are withdrawn in response to the terminal disclaimer filed 06 April 2021 and approved 07 April 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5-7, 12, 14-16 and 18-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
05 June 2021